IN THE COURT OF APPEALS OF IOWA

                                    No. 21-1121
                              Filed November 3, 2021


IN THE INTEREST OF G.E.,
Minor Child,

E.J., Intervenor,
        Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Decatur County, Monty Franklin,

District Associate Judge.



       A half-sister appeals the denial of her motion to intervene in a child-in-need-

of-assistance proceeding. AFFIRMED.



       Robb D. Goedicke of Neighborhood Law Group of Iowa, P.C., West Des

Moines, for appellant intervenor.

       Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

       Michael Maynes of Maynes Law Office, Greenfield, attorney and guardian

ad litem for minor child.



       Considered by Mullins, P.J., and May and Ahlers, JJ.
                                          2


MAY, Judge.

       E.J. appeals from the juvenile court’s denial of her motion to intervene in

the child-in-need-of-assistance (CINA) proceedings involving her half-sister, G.E.

We affirm.

       We review the denial of a motion to intervene for legal error. In re H.N.B.,

619 N.W.2d 340, 342 (Iowa 2000). However, we afford some discretion to the

district court. Id. “This discretion is not the ability to deny intervention where the

prerequisites of [Iowa Rule of Civil Procedure 1.407] have been met. Rather, this

discretion is to be exercised on the question of whether an intervenor is ‘interested’

in the litigation.” In re A.G., 558 N.W.2d 400, 403 (Iowa 1997); see In re E.G., 738

N.W.2d 653, 655 (Iowa Ct. App. 2007) (“The juvenile court is accorded a certain

amount of discretion to deny intervention in proper cases.”). “The closeness of the

relationship between the child in interest and the intervenor is a critical factor in

determining the sufficiency of the interest of an intervenor.” In re D.H., No. 09-

1830, 2010 WL 1375179, at *1 (Iowa Ct. App. Apr. 8, 2010) (citing H.N.B., 619

N.W.2d at 344); see also A.G., 558 N.W.2d at 404 (recognizing the juvenile court

“must consider the degree of the biological connection together with all other

circumstances in deciding whether the person seeking to intervene is a ‘relative’

and therefore, has a sufficient interest under rule [1.407]”).

       Here, the juvenile court found E.J. failed to establish a relationship with G.E.

to demonstrate a sufficient interest in the CINA proceedings. At the hearing on the

motion to intervene, E.J. testified as to her involvement in G.E.’s life.1 However,


1 The juvenile court considered the motion to intervene at the combined
permanency and termination hearing.
                                          3


the juvenile court found her testimony was not credible. Conversely, the mother

testified that E.J. “attended one birthday party, no phone calls, no Merry

Christmases, no nothing. We went to her kids’ birthday parties, when we were

invited, and other than that, that’s about the extent” of E.J.’s involvement with G.E.

Because E.J.’s relationship with G.E. is not a close one, we conclude the juvenile

court did not err in denying her motion to intervene. See D.H., 2010 WL 1375179,

at *1 (“Given the limited involvement the maternal aunt and uncle had in the

children’s lives, we find the court did not err in denying the motion to intervene.”).

       AFFIRMED.